Per Curiam: :
The court below was right in entering judgment for the office costs only, and excluding the attorneys’ commissions. The services of the latter were not needed for the collection of the *501money. Indeed, no object is apparent for issuing the scire facias upon the mortgage, except to create a plausible pretext for a charge of attorneys’ commissions. Under the statement furnished by the plaintiff company to tbe defendants, on August 80th, the latter were entitled, under any fair and reasonable construction thereof, to pay tbe money at any time on or before September 11th. The issuing of a scire facias between, those dates, so far as we can gather from the record, was unnecessary, as well as a breach of faitb. It certainly does not entitle the plaintiff to claim an attorneys’ commission.
Judgment affirmed.